ORDER

PER CURIAM.
Donna Timmerman appeals from the judgment dissolving her marriage to Emil Phillip Timmerman. She contends the trial court erred in awarding the parties joint legal and physical custody of their children and in granting Mr. Timmerman the substantial majority of the parenting time. Upon review of the record, we find no abuse of the trial court’s discretion in the custody determination and, therefore, affirm the judgment. Because a published opinion would have no precedential value, we have provided the parties with a Mem*519orandum explaining the reasons for our decision.
Affirmed. Rule 84.16(b).